EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

Jin Wan Hong International Holdings Limited (“Jin Wan Nevada”),

a Nevada corporation,

 

on the one hand,

 

and

 

Jin Wan Hong (BVI) International Holdings Limited (“Jin Wan BVI”)

A BVI Corporation,

 

and the shareholders of Jin Wan BVI,

 

on the other hand

 

March 6, 2019

 



 

   



  

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of March 6, 2019 (this “Agreement”), is
made and entered into by and among Jin Wan Hong (BVI) International Holdings
Limited, a company incorporated in the British Virgin Islands (“Jin Wan BVI”,
which shall include all Jin Wan BVI Subsidiaries (as defined below)), and the
shareholders of Jin Wan BVI (“Jin Wan BVI Shareholders”) listed on the Signature
Page for Jin Wan BVI Shareholders that are attached hereto, on the one hand; and
Jin Wan Hong International Holdings Limited, a company incorporated in the State
of Nevada (“Jin Wan Nevada”), on the other hand.

 

R E C I T A L S

 

WHEREAS, the Board of Directors of Jin Wan Nevada has adopted resolutions
approving Jin Wan Nevada’s acquisition of the shares of Jin Wan BVI held by the
Jin Wan BVI Shareholders (the “Acquisition”) by means of a share exchange with
the Jin Wan BVI Shareholders, upon the terms and conditions hereinafter set
forth in this Agreement;

 

WHEREAS, the Jin Wan BVI Shareholders own all of the shares of Jin Wan BVI (the
“Jin Wan BVI Shares”);

 

WHEREAS, upon consummation of the transactions contemplated by this Agreement,
Jin Wan BVI will become a 100% wholly-owned subsidiary of Jin Wan Nevada; and

 

WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Code and the
regulations corresponding thereto, so that the Acquisition shall qualify as a
tax free reorganization under the Code, and that this share exchange transaction
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1

 

THE ACQUISITION

 

1.1 The Acquisition. Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined) the parties shall do the following:

 

(a) The Jin Wan BVI Shareholders will each sell, convey, assign, transfer and
deliver to Jin Wan Nevada certificates representing the Jin Wan BVI Shares held
by the Jin Wan BVI Shareholder as set forth in Column II of Annex I hereto,
which in the aggregate shall constitute 100% of the issued and outstanding
equity of Jin Wan BVI, accompanied by a properly executed and authenticated
stock power or instrument of like tenor.

 

(b) As consideration for the acquisition of the Jin Wan BVI Shares, Jin Wan
Nevada will issue to the Jin Wan BVI Shareholders, in exchange for the Jin Wan
BVI Shareholder’s Jin Wan BVI Shares, the number of shares of common stock set
forth opposite such party’s name in Column IV on Annex I attached hereto (the
“Jin Wan Nevada Shares”).

 

SHARE EXCHANGE AGREEMENT



 

Page 2


   



 

1.2 Closing Date. The closing of the Acquisition (the “Closing”) shall take
place on such date as may be mutually agreed upon by the parties upon the
satisfaction or waiver of the conditions set forth in Section 7 herein. Such
date is referred to herein as the “Closing Date.”

 

1.3 Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement, the Jin Wan (BVI) Shareholders, Jin Wan (BVI), and/or Jin Wan
Nevada (as applicable) will take all such lawful and necessary action.

 

1.4 Certain Definitions. The following capitalized terms as used in this
Agreement shall have the respective definitions:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law and the regulations and rules issued pursuant to that act or any
successor law.

 

“FINRA” means Financial Industry Regulatory Authority.

 

“Knowledge” means the actual knowledge of the officers, directors or advisors of
the referenced party.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” means an adverse effect on either referenced party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Tax Returns” means all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes.

 

“Tax” or “Taxes” means any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.

 

SHARE EXCHANGE AGREEMENT



 

Page 3


   



 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means the following markets or exchanges on which Jin Wan
Nevada’s common stock is listed or quoted for trading on the date in question.

 

“Transaction” means the transactions contemplated by this Agreement, including
the share exchange.

 

“United States” means and includes the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

1.5 Tax Consequences. It is intended that the terms and conditions of this
Agreement comply in all respects with Section 368(a)(1)(B) and/or Section 351 of
the Code and the regulations corresponding thereto, so that the Acquisition
shall qualify as a tax-free reorganization under the Code.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF JIN WAN BVI

 

Jin Wan BVI (and the Jin Wan BVI Shareholders, as applicable) hereby represents
and warrants to Jin Wan Nevada as of the date hereof and as of the Closing Date
(unless otherwise indicated) as follows:

 

2.1 Organization. Jin Wan BVI has been duly incorporated, validly exists as a
corporation, and is in good standing under the laws of its jurisdiction of
incorporation and has the requisite power to carry on its business as now
conducted.

 

2.2 Capitalization. The capitalization of Jin Wan BVI is as provided to Jin Wan
Nevada, and as of Closing the capitalization of each shall not have changed. All
of the issued and outstanding shares of capital stock of Jin Wan BVI , as of the
date of this Agreement are and as of Closing will be, duly authorized, validly
issued, fully paid, non-assessable and free of preemptive rights. There are no
voting trusts or any other agreements or understandings with respect to the
voting of Jin Wan BVI Shares. Except as set forth in the preceding sentence, no
other class of capital stock or other security of Jin Wan BVI is authorized,
issued, reserved for issuance or outstanding. There are no authorized or
outstanding options, warrants, equity securities, calls, rights, commitments or
agreements of any character by which Jin Wan BVI or any of the Jin Wan BVI
Shareholders is obligated to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares of capital stock or other securities of Jin Wan
BVI .

 

2.3 Subsidiaries. As of the Closing, as previously provided to Jin Wan Nevada,
Jin Wan BVI has the following direct and indirect subsidiaries: Jin Wan Hong
(HK) International Holdings Ltd.; Shenzhen Qianhai Jinwanhong Holdings Ltd.
(WFOE); and through VIE control Century Wanhong (Shenzhen) Holdings Ltd. and
Shenzhen Qianai Jinwanhong Industrial Co. Ltd.

 

2.4 Certain Corporate Matters. Jin Wan BVI is duly qualified to do business as a
corporation and is in good standing under the laws of the British Virgin
Islands, and in each other jurisdiction in which the ownership of its property
or the conduct of its business requires it to be so qualified, except where the
failure to be so qualified would not have a Material Adverse Effect on Jin Wan
BVI’s financial condition, results of operations or business. Jin Wan BVI has
full corporate power and authority and all authorizations, licenses and permits
necessary to carry on the business in which it is engaged and to own and use the
properties owned and used by it.

 

SHARE EXCHANGE AGREEMENT



 

Page 4


   



 

2.5 Authority Relative to this Agreement. Jin Wan BVI has the requisite power
and authority to enter into this Agreement and to carry out its respective
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by Jin Wan BVI have
been duly authorized. This Agreement has been duly and validly executed and
delivered by Jin Wan BVI and constitutes a valid and binding agreement,
enforceable against Jin Wan BVI in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

2.6 Consents and Approvals; No Violations. Except for applicable requirements of
federal securities laws and state securities or blue-sky laws, no filing with,
and no permit, authorization, consent or approval of, any third party, public
body or authority is necessary for the consummation by Jin Wan BVI of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by Jin Wan BVI nor the consummation by Jin Wan BVI of the
transactions contemplated hereby, nor compliance by them with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or bylaws (or operating agreement) of Jin Wan BVI, (b)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, Contract, agreement or other
instrument or obligation to which Jin Wan BVI is a party or by which any of
their respective properties or assets may be bound, or (c) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to Jin Wan BVI,
or any of its properties or assets, except in the case of clauses (b) and (c)
for violations, breaches or defaults which are not in the aggregate material to
Jin Wan BVI taken as a whole.

 

2.7 Books and Records. The books and records of Jin Wan BVI delivered to Jin Wan
Nevada prior to the Closing fully and fairly reflect the transactions to which
Jin Wan BVI is a party or by which it or its properties are bound.

 

2.8 Intellectual Property. Jin Wan BVI has no knowledge of any claim that, or
inquiry as to whether, any product, activity or operation of Jin Wan BVI
infringes upon or involves, or has resulted in the infringement of, any
trademarks, trade-names, service marks, patents, copyrights or other proprietary
rights of any other person, corporation or other entity; and no proceedings have
been instituted, are pending or are threatened.

 

2.9 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Jin Wan BVI ,
threatened against or affecting Jin Wan BVI or any of its properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement, or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
Neither Jin Wan BVI nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the Knowledge of Jin Wan BVI, there is not pending or
contemplated, any investigation by the Securities and Exchange Commission (the
“Commission”) involving Jin Wan BVI or any current officer or director.

 

2.10 Legal Compliance. To the best Knowledge of Jin Wan BVI, after due
investigation, no claim has been filed against Jin Wan BVI alleging a violation
of any applicable laws and regulations of foreign, federal, state and local
governments and all agencies thereof. Jin Wan BVI holds all of the material
permits, licenses, certificates or other authorizations of foreign, federal,
state or local governmental agencies required for the conduct of their
respective businesses as presently conducted.

 

SHARE EXCHANGE AGREEMENT



  Page 5

   



 

2.11 Contracts. Jin Wan BVI is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which they are
a party or by which they or any of their properties or assets are bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

2.12 Transactions with Affiliates and Employees. Except for transactions with
Shufeng Lu and his wife (which Jin Wan BVI has notified Jin Wan Nevada), none of
the officers or directors of Jin Wan BVI, and, to the Knowledge of Jin Wan BVI,
none of the employees of Jin Wan BVI is presently a party to any transaction
with Jin Wan BVI (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Knowledge of Jin Wan BVI and the Jin Wan
BVI Shareholders, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000, other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of Jin Wan BVI, and (iii) other employee benefits.

 

2.13 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by Jin Wan BVI to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

 

2.14 No General Solicitation. Neither Jin Wan BVI nor any person acting on
behalf of Jin Wan BVI has offered or sold securities in connection herewith by
any form of general solicitation or general advertising.

 

2.15 Minute Books. The minute books of Jin Wan BVI made available to Jin Wan
Nevada contain a complete summary of all meetings and written consents in lieu
of meetings of directors and stockholders since the time of incorporation.

 

2.16 Money Laundering Laws. The operations of Jin Wan BVI are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the money laundering statutes of all U.S. and
non-U.S. jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental body (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving Jin Wan BVI with respect to the Money
Laundering Laws is pending or, to the knowledge of Jin Wan BVI, threatened.

 

2.17 Disclosure. The representations and warranties and statements of fact made
by Jin Wan BVI in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 

SHARE EXCHANGE AGREEMENT



  Page 6

   



 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE JIN WAN BVI SHAREHOLDERS

 

The Jin Wan BVI Shareholders each hereby represent and warrant to Jin Wan Nevada
as follows:

 

3.1 Ownership of the Jin Wan BVI Shares. Each Jin Wan BVI Shareholder owns,
beneficially and of record, good and marketable title to the amount of the Jin
Wan BVI Shares, free and clear of all security interests, liens, adverse claims,
encumbrances, equities, proxies, options or voting agreements. At the Closing,
the Jin Wan BVI Shareholders will convey to Jin Wan Nevada good and marketable
title to the Jin Wan BVI Shares, free and clear of any security interests,
liens, adverse claims, encumbrances, equities, proxies, options, shareholders’
agreements or restrictions.

 

3.2 Authority Relative to this Agreement. This Agreement has been duly and
validly executed and delivered by the Jin Wan BVI Shareholders and constitutes a
valid and binding agreement of such person, enforceable against such person in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

3.3 Purchase of Restricted Securities for Investment. The Jin Wan BVI
Shareholder acknowledges that the Jin Wan Nevada Shares will not be registered
pursuant to the Securities Act or any applicable state securities laws, that the
Jin Wan Nevada Shares will be characterized as “restricted securities” under
federal securities laws, and that under such laws and applicable regulations the
Jin Wan Nevada Shares cannot be sold or otherwise disposed of without
registration under the Securities Act or an exemption therefrom. In this regard,
each Jin Wan BVI Shareholder is familiar with Rule 144 promulgated under the
Securities Act, as currently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. Further, the Jin Wan BVI Shareholder
acknowledges and agrees that:

 

(a) the Jin Wan BVI Shareholder is acquiring the Jin Wan Nevada Shares for
investment, for the Jin Wan BVI Shareholder’s own account and not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and the Jin Wan BVI Shareholder has no present intention of selling, granting
any participation in, or otherwise distributing the same. The Jin Wan BVI
Shareholder further represents that he, she or it does not have any Contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Jin Wan Nevada Shares.

 

(b) The Jin Wan BVI Shareholder understands that the Jin Wan Nevada Shares are
not registered under the Securities Act on the ground that the sale and the
issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof, and that Jin Wan Nevada’s
reliance on such exemption is predicated on the Shareholder’s representations
set forth herein.

 

3.4 Status of Stockholder. Each of the Jin Wan BVI Shareholders hereby makes the
following representations and warranties as indicated on the Signature Page of
Jin Wan BVI Shareholders which is attached and part of this Agreement:

 

(a) Accredited Investor Under Regulation D. The Jin Wan BVI Shareholder is an
“Accredited Investor” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, an excerpt of which is included in the
attached Annex II, and the Jin Wan BVI Shareholder is not acquiring the Jin Wan
Nevada Shares as a result of any advertisement, article, notice or other
communication regarding the Jin Wan Nevada Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

3.5 Investment Risk. The Jin Wan BVI Shareholder is able to bear the economic
risk of acquiring the Jin Wan Nevada Shares pursuant to the terms of this
Agreement, including a complete loss of the Jin Wan BVI Shareholder’s investment
in the Jin Wan Nevada Shares.

 

SHARE EXCHANGE AGREEMENT



  Page 7

   



  

3.6 Restrictive Legends. The Jin Wan BVI Shareholder acknowledges that the
certificate(s) representing the Jin Wan BVI Shareholder’s Jin Wan Nevada Shares
shall conspicuously set forth on the face or back thereof a legend in
substantially the following form, corresponding to the stockholder’s status as
set forth in Section 3.4 and the signature pages hereto:

 

LEGEND:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

3.7 Disclosure. The representations and warranties and statements of fact made
by Jin Wan BVI Shareholders in this Agreement are, as applicable, accurate,
correct and complete and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF JIN WAN NEVADA

 

Jin Wan Nevada hereby represents and warrants to Jin Wan BVI and the Jin Wan BVI
Shareholders as of the date hereof and as of the Closing Date (unless otherwise
indicated), as follows:

 

4.1 Organization and Qualification. Jin Wan Nevada is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Jin Wan Nevada is not, to its
Knowledge, in violation nor default of any of the provisions of its articles of
incorporation, bylaws or other organizational or charter documents (collectively
the “Charter Documents”). Jin Wan Nevada is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

4.2 Authorization; Enforcement. Jin Wan Nevada has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by Jin Wan Nevada and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Jin Wan Nevada and no further action is required
by Jin Wan Nevada, the Board of Directors or Jin Wan Nevada’s stockholders in
connection therewith other than in connection with the Required Approvals, as
defined in Section 4.4. This Agreement has been (or upon delivery will have
been) duly executed by Jin Wan Nevada and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of Jin Wan Nevada
enforceable against Jin Wan Nevada in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

SHARE EXCHANGE AGREEMENT



  Page 8

   



 

4.3 No Conflicts. The execution, delivery and performance by Jin Wan Nevada of
this Agreement and the consummation by Jin Wan Nevada of the other transactions
to which it is a party and as contemplated hereby do not and will not: (i)
conflict with or violate any provision of Jin Wan Nevada’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of Jin Wan Nevada, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Jin Wan Nevada debt or otherwise) or
other understanding to which Jin Wan Nevada is a party or by which any property
or asset of Jin Wan Nevada is bound or affected, or (iii) subject to the
Required Approvals, as defined by Section 4.4, conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which Jin Wan Nevada
is subject (including federal and state securities laws and regulations), or by
which any property or asset of Jin Wan Nevada is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

 

4.4 Filings, Consents and Approvals. Jin Wan Nevada is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Jin Wan Nevada of this Agreement, other than such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

 

4.5 Issuance of the Jin Wan Nevada Shares. The Jin Wan Nevada Shares are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed on or by Jin Wan Nevada other than restrictions on transfer
provided for in this Agreement.

 

4.6 Capitalization. The capitalization of Jin Wan Nevada is as previously
provided to Jin Wan BVI and will remain as of the Closing Date. Jin Wan Nevada
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement. Except for a Preferred Stock of Jin
Wan Nevada, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Jin Wan Nevada’s common stock, or Contracts, commitments,
understandings or arrangements by which Jin Wan Nevada is or may become bound to
issue additional shares of Jin Wan Nevada’s common stock or Common Stock
Equivalents. The issuance of the Jin Wan Nevada Shares will not obligate Jin Wan
Nevada to issue shares of Jin Wan Nevada’s common stock or other securities to
any Person (other than the Jin Wan BVI Shareholders) and will not result in a
right of any holder of Jin Wan Nevada securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of Jin Wan Nevada are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder or
Jin Wan Nevada’s board of directors is required for the issuance of the Jin Wan
Nevada Shares. There are no stockholders agreements, voting agreements or other
similar agreements with respect to Jin Wan Nevada’s capital stock to which Jin
Wan Nevada is a party or, to the Knowledge of Jin Wan Nevada, between or among
any of Jin Wan Nevada’s stockholders. “Common Stock Equivalents” means any
securities of Jin Wan Nevada which would entitle the holder thereof to acquire
at any time Jin Wan Nevada’s common stock, including, without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive Jin Wan Nevada’s common stock.

 

SHARE EXCHANGE AGREEMENT



  Page 9

   



 

(a) Reports; Financial Statements. To the knowledge of Jin Wan Nevada, its
financial statements contained in its periodic reports filed with the Commission
(the “Financial Statements”) (a) complied as to form in all material respects
with the published rules and regulations of the SEC in effect at the time of
filing; (b) have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America (“U.S. GAAP”) applied on a
consistent basis throughout the periods indicated and with each other, except
that those of the Financial Statements that are not audited do not contain all
footnotes required by U.S. GAAP. The Financial Statements fairly present the
financial condition and operating results of Jin Wan Nevada as of the dates, and
for the periods, indicated therein, subject to normal year-end audit
adjustments. Except as set forth in the Financial Statements, Jin Wan Nevada has
no liabilities (accrued, absolute contingent or otherwise). Jin Wan Nevada is
not a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation. Jin Wan Nevada maintains and will continue to maintain until the
Closing a standard system of accounting established and administered in
accordance with U.S. GAAP.

 

(b) Jin Wan Nevada has filed all filings with the SEC that it has been required
to make under the Securities Act and the Exchange Act (the “Public Reports”).
Each of the Public Reports has complied in all material respects with the
applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and/or regulations
promulgated thereunder. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading. Each
of the principal executive officers of Jin Wan Nevada and the principal
financial officer of Jin Wan Nevada has made all certifications required by Rule
13a-14 or 15d-14 under the Exchange Act and Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to the Jin Wan Nevada Public Reports. There is
no event, fact or circumstance that would cause any certification signed by any
officer of Jin Wan Nevada in connection with any Public Report pursuant to the
Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any respect. There
is no revocation order, suspension order, injunction or other proceeding or law
affecting the trading of its Common Stock. All of the issued and outstanding
shares of capital stock have been issued in compliance with the Securities Act
and applicable state securities laws.

 

4.7 Material Changes. Since the date of the latest Financial Statements included
within the Public Reports, except as specifically disclosed in a subsequent
Public Reports filed prior to the date hereof or in connection herewith: (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) Jin Wan
Nevada has not incurred any liabilities (contingent or otherwise) other than (A)
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in Jin Wan Nevada’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) Jin Wan Nevada has not altered its
method of accounting, (iv) Jin Wan Nevada has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) Jin Wan Nevada has not issued any equity securities to any
officer, director or Affiliate. Jin Wan Nevada does not have pending before the
Commission any request for confidential treatment of information.

 

SHARE EXCHANGE AGREEMENT



  Page 10

   



 

4.8 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Jin Wan Nevada,
threatened against or affecting Jin Wan Nevada or any of its properties before
or by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Jin Wan Nevada Shares, or (ii) could, if
there were an unfavorable decision, have or reasonably be expected to result in
a Material Adverse Effect. Neither Jin Wan Nevada nor any current director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Knowledge of Jin Wan
Nevada, there is not pending or contemplated, any investigation by the
Commission involving Jin Wan Nevada or any current director or officer of Jin
Wan Nevada. The Commission nor any other regulatory body has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by Jin Wan Nevada under the Securities Act.

 

4.9 Compliance. To its Knowledge, Jin Wan Nevada: (i) is not in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by Jin Wan Nevada
under), nor has Jin Wan Nevada received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

4.10 Issuance of Jin Wan Nevada Shares. Assuming the accuracy of the Jin Wan BVI
Shareholders’ representations and warranties set forth in Section 3, no
registration under the Securities Act is required for the offer and issuance of
the Jin Wan Nevada Shares by Jin Wan Nevada to the Jin Wan BVI Shareholders as
contemplated hereby. The issuance of the Jin Wan Nevada Shares hereunder does
not contravene the rules and regulations of the applicable Trading Market.

 

4.11 Investment Company. Jin Wan Nevada is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

4.12 Listing and Maintenance Requirements. Jin Wan Nevada’s common stock is
currently quoted on Pink Sheets (“Pink Sheets”) and Jin Wan Nevada has not, in
the 12 months preceding the date hereof, received any notice from the OTC
Markets, Pink Sheets or FINRA or any trading market on which Jin Wan Nevada’s
common stock is or has been listed or quoted to the effect that Jin Wan Nevada
is not in compliance with the quoting, listing or maintenance requirements of
the Pink Sheets or such other trading market. Jin Wan Nevada is, and has no
reason to believe that it will not, in the foreseeable future continue to be, in
compliance with all such quoting, listing and maintenance requirements.

 

4.13 Application of Takeover Protections. Jin Wan Nevada has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti‑takeover provision under Jin Wan Nevada’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Jin Wan BVI
Shareholders as a result of the Jin Wan BVI Shareholders and Jin Wan Nevada
fulfilling their obligations or exercising their rights under this Agreement,
including without limitation as a result of Jin Wan Nevada’s issuance of the Jin
Wan Nevada Shares and the Jin Wan BVI Shareholders’ ownership of the Jin Wan
Nevada Shares.

 

SHARE EXCHANGE AGREEMENT



  Page 11

   



 

4.14 Foreign Corrupt Practices. Neither Jin Wan Nevada, nor to the Knowledge of
Jin Wan Nevada, any agent or other person acting on behalf of Jin Wan Nevada,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by Jin Wan Nevada (or made by any person acting on its behalf
of which Jin Wan Nevada is aware) which is in violation of law or (iv) violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended.

 

4.15 No Disagreements with Accountants and Lawyers. To the Knowledge of Jin Wan
Nevada, there are no disagreements of any kind, including but not limited to any
disagreements regarding fees owed for services rendered, presently existing, or
reasonably anticipated by Jin Wan Nevada to arise, between Jin Wan Nevada and
the accountants and lawyers formerly or presently employed by Jin Wan Nevada
which could affect Jin Wan Nevada’s ability to perform any of its obligations
under this Agreement, and Jin Wan Nevada is current with respect to any fees
owed to its accountants and lawyers.

 

4.16 Money Laundering Laws. The operations of Jin Wan Nevada are and have been
conducted at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Jin Wan Nevada with respect to the
Money Laundering Laws is pending or, to the best Knowledge of the Jin Wan
Nevada, threatened.

 

4.17 Minute Books. The minute books of Jin Wan Nevada made available to Jin Wan
BVI and the Jin Wan BVI Shareholders contain a complete summary of all meetings
and written consents in lieu of meetings of directors and stockholders since the
time of incorporation.

 

4.18 Business Records and Due Diligence. Prior to the Closing, Jin Wan Nevada
will deliver to Jin Wan BVI all records and documents relating to Jin Wan
Nevada, which Jin Wan Nevada and possesses, including, without limitation,
books, records, government filings, Tax Returns, Charter Documents, corporate
records, stock records, consent decrees, orders, and correspondence, director
and stockholder minutes, resolutions and written consents, stock ownership
records, financial information and records, and other documents used in or
associated with Jin Wan Nevada and Jin Wan Nevada Subsidiaries.

 

4.19 Contracts. Except as previously disclosed to Jin Wan BVI there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of Jin Wan Nevada
taken as a whole. Jin Wan Nevada is not in violation of or in default under (nor
does there exist any condition which upon the passage of time or the giving of
notice would cause such a violation of or default under) any Contract to which
it is a party or by which it or any of its properties or assets is bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

4.20 No Undisclosed Liabilities. Except as otherwise disclosed in Jin Wan
Nevada’s Financial Statements or incurred in the ordinary course of business
after the fiscal year ended December 30, 2009, and quarterly reports since such
date, Jin Wan Nevada has no other undisclosed liabilities whatsoever, either
direct or indirect, matured or unmatured, accrued, absolute, contingent or
otherwise. Jin Wan Nevada represents that at the date of Closing, Jin Wan Nevada
shall have no liabilities or obligations whatsoever, either direct or indirect,
matured or unmatured, accrued, absolute, contingent or otherwise.

 

4.21 No SEC or FINRA Inquiries. To the Knowledge of Jin Wan Nevada, neither Jin
Wan Nevada nor any of its present officers or directors is, or has ever been,
the subject of any formal or informal inquiry or investigation by the SEC or
FINRA.

 

SHARE EXCHANGE AGREEMENT



  Page 12

   



 

4.22 Disclosure. The representations and warranties and statements of fact made
by Jin Wan Nevada in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 

4.23 Shell Company. Jin Wan Nevada is currently a shell company, as defined in
Rule 230.405, that has: (i) No or nominal operations; and (ii) either: no or
nominal assets; assets consisting solely of cash and cash equivalents; or assets
consisting of any amount of cash and cash equivalents and nominal other assets.

 

ARTICLE 5

 

INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS

 

5.1 Indemnification. Subject to the provisions of this Article 5, the Jin Wan
Nevada Stockholders agree to, jointly and severally, indemnify fully in respect
of, hold harmless and defend Jin Wan BVI, the Jin Wan BVI Shareholders and each
of the officers, agents and directors of Jin Wan BVI or the Jin Wan BVI
Shareholders against any damages, liabilities, costs, claims, proceedings,
investigations, penalties, judgments, deficiencies, including taxes, expenses
(including, but not limited to, any and all interest, penalties and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever) and losses
(each, a “Claim” and collectively “Claims”) to which it or they may become
subject arising out of or based on either (i) any breach of or inaccuracy in any
of the representations and warranties or covenants or conditions made by Jin Wan
Nevada and/or the Jin Wan Nevada Stockholders herein in this Agreement; or (ii)
any and all liabilities arising out of or in connection with: (A) any of the
assets of Jin Wan Nevada prior to the Closing; or (B) the operations of Jin Wan
Nevada prior to the Closing. Subject to the provisions of this Article 5, Jin
Wan BVI agrees to indemnify fully in respect of, hold harmless and defend the
Jin Wan Nevada Stockholders and each of the officers, agents and directors of
the Jin Wan Nevada Stockholders against any Claims to which it or they may
become subject arising out of or based on any breach of or inaccuracy in any of
the representations and warranties or covenants or conditions made by Jin Wan
BVI and/or the Jin Wan BVI Shareholders herein in this Agreement. The party
claiming indemnification hereunder is hereinafter referred to as the
“Indemnified Party” and the party against whom such claims are asserted
hereunder is hereinafter referred to as the “Indemnifying Party.”

 

5.2 Survival of Representations and Warranties. Notwithstanding provision in
this Agreement to the contrary, the representations and warranties given or made
by Jin Wan Nevada, Jin Wan Nevada Stockholders and Jin Wan BVI under this
Agreement shall survive the date hereof for a period of twenty four (24) months
from and after the Closing Date (the last day of such period is herein referred
to as the “Expiration Date”), except that any written claim for breach thereof
made and delivered prior to the Expiration Date to the party against whom such
indemnification is sought shall survive thereafter and, as to any such claim,
such applicable expiration will not affect the rights to indemnification of the
party making such claim; provided, however, that any representations and
warranties that were fraudulently made shall not expire on the Expiration Date
and shall survive indefinitely, and claims with respect to fraud by Jin Wan
Nevada, the Jin Wan Nevada Stockholders or Jin Wan BVI may be made at any time.

 

SHARE EXCHANGE AGREEMENT



  Page 13

   



 

ARTICLE 6

 

COVENANTS OF THE PARTIES

 

6.1 Corporate Examinations and Investigations. Prior to the Closing, each party
shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
Jin Wan BVI and Jin Wan Nevada as each party may request. In order that each
party may have the full opportunity to do so, Jin Wan BVI and Jin Wan Nevada,
the Jin Wan BVI Shareholder and the Jin Wan Nevada Stockholders shall furnish
each party and its representatives during such period with all such information
concerning the affairs of Jin Wan BVI or Jin Wan Nevada as each party or its
representatives may reasonably request and cause Jin Wan BVI or Jin Wan Nevada
and their respective officers, employees, consultants, agents, accountants and
attorneys to cooperate fully with each party’s representatives in connection
with such review and examination and to make full disclosure of all information
and documents requested by each party and/or its representatives. Any such
investigations and examinations shall be conducted at reasonable times and under
reasonable circumstances, it being agreed that any examination of original
documents will be at each party’s premises, with copies thereof to be provided
to each party and/or its representatives upon request.

 

6.2 Cooperation; Consents. Prior to the Closing, each party shall cooperate with
the other parties to the end that the parties shall (i) in a timely manner make
all necessary filings with, and conduct negotiations with, all authorities and
other persons the consent or approval of which, or the license or permit from
which is required for the consummation of the Acquisition and (ii) provide to
each other party such information as the other party may reasonably request in
order to enable it to prepare such filings and to conduct such negotiations.

 

6.3 Conduct of Business. Subject to the provisions hereof, from the date hereof
through the Closing, each party hereto shall (i) conduct its business in the
ordinary course and in such a manner so that the representations and warranties
contained herein shall continue to be true and correct in all material respects
as of the Closing as if made at and as of the Closing, and (ii) not enter into
any material transactions or incur any material liability not required or
specifically contemplated hereby, without first obtaining the written consent of
Jin Wan BVI and the Jin Wan BVI Shareholders on the one hand, and Jin Wan Nevada
and the holders of a majority of voting stock of Jin Wan Nevada common stock on
the other hand. Without the prior written consent of Jin Wan BVI, the Jin Wan
BVI Shareholders, Jin Wan Nevada or the Jin Wan Nevada Stockholders, except as
required or specifically contemplated hereby, each party shall not undertake or
fail to undertake any action if such action or failure would render any of said
warranties and representations untrue in any material respect as of the Closing.

 

6.4 Litigation. From the date hereof through the Closing, each party hereto
shall promptly notify the representative of the other parties of any lawsuits,
claims, proceedings or investigations which after the date hereof are threatened
or commenced against such party or any of its affiliates or any officer,
director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a Material Adverse Effect on the other.

 

6.5 Notice of Default. From the date hereof through the Closing, each party
hereto shall give to the representative of the other parties prompt written
notice of the occurrence or existence of any event, condition or circumstance
occurring which would constitute a violation or breach of this Agreement by such
party or which would render inaccurate in any material respect any of such
party’s representations or warranties herein.

 

6.6 Assistance with Post-Closing Reports and Inquiries. Upon the reasonable
request of Jin Wan BVI, after the Closing Date, each Jin Wan Nevada Stockholder
shall use its, his or her reasonable best efforts to provide such information
available to it, including information, filings, reports, financial statements
or other circumstances of Jin Wan Nevada occurring, reported or filed prior to
the Closing, as may be necessary or required by Jin Wan Nevada for the
preparation of the post-Closing Date reports that Jin Wan Nevada is required to
file with the SEC to remain in compliance and current with its reporting
requirements under the Securities Act, or filings required to address and
resolve matters as may relate to the period prior to the Closing and any SEC
comments relating thereto or any SEC inquiry thereof.

 

SHARE EXCHANGE AGREEMENT



  Page 14

   



 

ARTICLE 7

 

CONDITIONS TO CLOSING

 

7.1 Conditions to Obligations of Jin Wan BVI and the Jin Wan BVI Shareholders.
The obligations of Jin Wan BVI and the Jin Wan BVI Shareholders under this
Agreement shall be subject to each of the following conditions:

 

(a) Closing Deliveries. At the Closing, Jin Wan Nevada and/or the Jin Wan Nevada
Stockholders shall have delivered or caused to be delivered to Jin Wan BVI and
the Jin Wan BVI Shareholders the following:

 

(i) this Agreement duly executed by Jin Wan Nevada and the Jin Wan Nevada
Stockholders;

 

(ii) resolutions duly adopted by the Board of Directors of Jin Wan Nevada
approving the following events or actions, as applicable:

 

a. the execution, delivery and performance of this Agreement; and

 

b. the Acquisition and the terms thereof.

 

(iii) a certificate of good standing for Jin Wan Nevada from its jurisdiction of
incorporation;

 

(iv) an instruction letter signed by the President of Jin Wan Nevada addressed
to Jin Wan Nevada’s transfer agent of record, in a form reasonably acceptable to
Jin Wan BVI and consistent with the terms of this Agreement, instructing the
transfer agent to issue stock certificates representing the Jin Wan Nevada
Shares to be delivered pursuant to this Agreement registered in the names of the
Jin Wan BVI Shareholder as set forth in Annex I;

 

(v) all corporate records, board minutes and resolutions, tax and financial
records, agreements, seals and any other information or documents reasonably
requested by Jin Wan BVI’s representatives with respect to Jin Wan Nevada; and

 

(vi) such other documents as Jin Wan BVI and/or the Jin Wan BVI Shareholders may
reasonably request in connection with the transactions contemplated hereby.

 

(b) Representations and Warranties to be True. The representations and
warranties of Jin Wan Nevada herein contained shall be true in all material
respects at the Closing with the same effect as though made at such time. Jin
Wan Nevada and the Jin Wan Nevada Stockholders shall have performed in all
material respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.

 

(c) Filings. At the Closing, Jin Wan Nevada will be current in all filings
required by it to be filed with the Commission.

 

(d) No Adverse Effect. The business and operations of Jin Wan Nevada will not
have suffered any Material Adverse Effect.

 

SHARE EXCHANGE AGREEMENT



  Page 15

   



 

7.2 Conditions to Obligations of Jin Wan Nevada. The obligations of Jin Wan
Nevada under this Agreement shall be subject to each of the following
conditions:

 

(a) Closing Deliveries. On the Closing Date, Jin Wan BVI and/or the Jin Wan BVI
Shareholders shall have delivered to Jin Wan Nevada the following:

 

(i) this Agreement duly executed by Jin Wan BVI and the Jin Wan BVI
Shareholders;

 

(ii) resolutions duly adopted by the Board of Directors of Jin Wan BVI
authorizing and approving the execution, delivery and performance of this
Agreement;

 

(iii) certificates representing the Jin Wan BVI Shares to be delivered pursuant
to this Agreement duly endorsed or accompanied by duly executed stock powers or
instruments of like tenor; and

 

(iv) such other documents as Jin Wan Nevada may reasonably request in connection
with the transactions contemplated hereby.

 

(b) Representations and Warranties True and Correct. The representations and
warranties of Jin Wan BVI and the Jin Wan BVI Shareholders herein contained
shall be true in all material respects at the Closing with the same effect as
though made at such time. Jin Wan BVI and the Jin Wan BVI Shareholders shall
have performed in all material respects all obligations and complied in all
material respects with all covenants and conditions required by this Agreement
to be performed or complied with by them at or prior to the Closing.

 

(c) No Adverse Effect. The business and operations of Jin Wan BVI will not have
suffered any Material Adverse Effect.

 

(d) Audit. Completion, to Jin Wan Nevada’s satisfaction, of an audit of Jin Wan
BVI’s financial statements from inception to June 30, 2018 by independent
registered public accounting firm in accordance with the standards of the Public
Company Accounting Oversight Board (United States).

 

ARTICLE 8

 

TERMINATION

 

8.1 This Agreement may be terminated at any time prior to the Closing by either
party upon ten days written notice to the other parties.

 

SHARE EXCHANGE AGREEMENT



  Page 16

   



 

ARTICLE 9

 

GENERAL PROVISIONS

 

9.1 Notices. Any and all notices and other communications hereunder shall be in
writing and shall be deemed duly given to the party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth on the
signature pages hereof (or at such other address for a party as shall be
specified by like notice) Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (local time of the recipient) on a business day, (b) on the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (local time
of the recipient) on any business day, (c) on the second business day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given.

 

9.2 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to sections and
articles of this Agreement unless otherwise stated.

 

9.3 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.

 

9.4 Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.

 

9.5 Separate Counsel. Each party hereby expressly acknowledges that it has been
advised to seek its own, and has obtained its own, separate legal counsel for
advice with respect to this Agreement, and that no counsel to any party hereto
has acted or is acting as counsel to any other party hereto in connection with
this Agreement.

 

9.6 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Nevada, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of Nevada. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Nevada for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the Agreement), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action or proceeding to enforce any
provisions of the Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

SHARE EXCHANGE AGREEMENT



  Page 17

   



 

9.7 Counterparts and Facsimile Signatures. This Agreement may be executed in two
or more counterparts, which together shall constitute a single agreement. This
Agreement and any documents relating to it may be executed and transmitted to
any other party by facsimile, which facsimile shall be deemed to be, and
utilized in all respects as, an original, wet-inked manually executed document.

 

9.8 Amendment. This Agreement may be amended, modified or supplemented only by
an instrument in writing executed by Jin Wan BVI, Jin Wan Nevada, and the Jin
Wan BVI Shareholder; provided that, the consent of any Jin Wan BVI or Jin Wan
BVI shareholder that is a party to this Agreement shall be required if the
amendment or modification would disproportionately affect such shareholder
(other than by virtue of their ownership of Jin Wan BVI or Jin Wan Nevada
shares, as applicable).

 

9.9 Parties in Interest. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective heirs, legal representatives, successors and assigns of the
parties hereto.

 

9.10 Waiver. No waiver by any party of any default or breach by another party of
any representation, warranty, covenant or condition contained in this Agreement
shall be deemed to be a waiver of any subsequent default or breach by such party
of the same or any other representation, warranty, covenant or condition. No
act, delay, omission or course of dealing on the part of any party in exercising
any right, power or remedy under this Agreement or at law or in equity shall
operate as a waiver thereof or otherwise prejudice any of such party’s rights,
powers and remedies. All remedies, whether at law or in equity, shall be
cumulative and the election of any one or more shall not constitute a waiver of
the right to pursue other available remedies.

 

9.11 Expenses. At or prior to the Closing, the parties hereto shall pay all of
their own expenses relating to the transactions contemplated by this Agreement,
including, without limitation, the fees and expenses of their respective counsel
and financial advisers.

 

[Remainder of Page Left Blank Intentionally]

 

SHARE EXCHANGE AGREEMENT



  Page 18

   



 

IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.

 

JIN WAN NEVADA:

 

JIN WAN HONG INTERNATIONAL HOLDINGS LIMITED,

a Nevada corporation

 

By: _______________________________________

       Teng Fei Ma

CEO, CFO

 

SHARE EXCHANGE AGREEMENT



  Page 19

   



 

SIGNATURE PAGE OF JIN WAN BVI

 

JIN WAN BVI:

 

JIN WAN HONG (BVI) INTERNATIONAL HOLDINGS LIMITED

A BVI Corporation

 

By: _______________________________________

 

Address for Notices:

 

Jin Wan Hong (BVI) International Holdings Limited

Address: ___________________________________

                 ___________________________________

Tel:          ___________________________________

Fax:          ___________________________________

 

SHARE EXCHANGE AGREEMENT



  Page 20

   



 

SIGNATURE PAGES OF JIN WAN BVI SHAREHOLDERS

 

JIN WAN BVI SHAREHOLDERS:

Tea Mountain Investment (BVI) Co., Limited

 

By: ___________________________________

Name: _________________________________ 

 

Address for Notices:

 

Address: ___________________________________

                 ___________________________________

Tel:          ___________________________________

Fax:          ___________________________________

 

Please Check One:

 

The Jin Wan BVI Shareholder hereby certifies that it is:

 

 

__X__

an “Accredited Investor” under Regulation D of the Securities Act (see Section
3.4 and Annex II of this Agreement).

 

SHARE EXCHANGE AGREEMENT



  Page 21

   



 

SIGNATURE PAGES OF JIN WAN BVI SHAREHOLDERS

 

JIN WAN BVI SHAREHOLDERS:

Jin Wan Hong (Cayman) International Holdings Limited

 

By: ___________________________________

Name: _________________________________

 

Address for Notices:

 

Address: _______________________________

                 _______________________________

Tel:          _______________________________

Fax:         _______________________________

 

Please Check One:

 

The Jin Wan BVI Shareholder hereby certifies that it is:

 

 

__X__

an “Accredited Investor” under Regulation D of the Securities Act (see Section
3.4 and Annex II of this Agreement).

 

SHARE EXCHANGE AGREEMENT



  Page 22

   



 

SIGNATURE PAGES OF JIN WAN BVI SHAREHOLDERS

 

JIN WAN BVI SHAREHOLDERS:

Tea Sea Investment (BVI) Co., Limited

 

By: ___________________________________

Name: _________________________________

 

Address for Notices:

 

Address: _______________________________

                 _______________________________

Tel: ___________________________________

Fax: ___________________________________

 

Please Check One:

 

The Jin Wan BVI Shareholder hereby certifies that it is:

 

 

__X__

an “Accredited Investor” under Regulation D of the Securities Act (see Section
3.4 and Annex II of this Agreement).

 

SHARE EXCHANGE AGREEMENT



  Page 23

   



 

ANNEX I

 

(I)

Name of

Jin Wan BVI Shareholders

(II)

Number of Shares

of Jin Wan BVI

(III)

Number of Shares of

Common Stock of Jin Wan Nevada

Tea Mountain Investment (BVI) Co., Limited

25,000

33,500,000

Jin Wan Hong (Cayman) International Holdings Limited

22,500

30,150,000

Tea Sea Investment (BVI) Co., Limited

2,500

3,350,000

Total

50,000

67,000,000

 

SHARE EXCHANGE AGREEMENT



  Page 24

   



 

ANNEX II

 

ACCREDITED INVESTOR DEFINITION

 

Category A

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000, excluding the person's primary residence.

 

Category B

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.

 

Category C

The undersigned is a director or executive officer of Jin Wan Nevada which is
issuing and selling the securities.

 

Category D

The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors.

 

Category E

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.

 

Category F

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.

 

Category G

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Act.

 

Category H

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.

 

SHARE EXCHANGE AGREEMENT

 



Page 25



 